Citation Nr: 0424648	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  98-08  440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to an increased rating for residuals of a left 
tibia fracture with ankle disability, impairment of the 
peroneal nerve and hyperesthesia, currently evaluated as 10 
percent disabling.

Entitlement to an increased rating for residuals of bone 
graft from right iliac crest with donor site scar, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to June 1955.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

When this case was most recently before the Board in August 
2003, it was remanded for further development.  The Board 
also notes that the veteran appeared at a hearing before a 
hearing officer at the RO in June 1998 and at a hearing in 
Washington, D.C. in May 2002 before the undersigned Veterans 
Law Judge.  Transcripts of these hearings are of record.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.

2.  The veteran's residuals of a left tibia fracture are 
manifested by impairment of the tibia with left knee 
disability that more closely approximates slight than 
moderate and left ankle disability that more nearly 
approximates slight than moderate.  

3.  The veteran's left knee component of the disability is 
not manifested by instability, subluxation, locking, 
limitation of extension to more than 10 degrees, or 
limitation of flexion to less than 45 degrees.  

4.  The left ankle component of the disability is not 
productive of limitation of motion that more nearly 
approximates marked than moderate.

5.  The residuals of the left tibia fracture are not 
productive of any neurological impairment.

6.  The veteran's residuals of a bone graft from right iliac 
crest are manifested by tenderness in the area; the donor 
site scar is well healed, stable, nonadherent, productive of 
no functional impairment and not subject to repeated 
ulceration.  


CONCLUSIONS OF LAW

1.  The residuals of a left tibia fracture warrant a rating 
of 10 percent, but not higher, for left ankle disability, and 
a separate rating of 10 percent, but not higher, for left 
knee disability; a higher or separate compensable rating for 
impairment of the peroneal nerve and hyperesthesia is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5262, 5271-
5274, § 4.124a, Diagnostic Code 8522 (2003). 

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a bone graft from the right iliac crest with 
a donor site scar have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(2002), 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801-7805 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through a letter dated in March 2001 
from the RO and a letter dated in November 2002 from the 
Board, the veteran has been informed of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  Although VA 
did not specifically inform the veteran that he should submit 
any pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO readjudicated the veteran's claims for 
increased ratings on a de novo basis following compliance 
with the notice requirements of the VCAA and the implementing 
regulations.  There is no indication or reason to believe 
that its decisions would have been different had the claims 
not been previously adjudicated.  In sum, the Board is 
satisfied that the RO properly processed the claims following 
compliance with the notice requirements of the VCAA and the 
implementing regulations.   

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities, 
except as noted below.  In this regard the Board notes that 
where entitlement to compensation has already been 
established and an increase in the disability is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Outpatient treatment records from April 1967 show that the 
veteran complained of constant mild pain in his left leg up 
to the mid thigh.  He also complained of mild pain at the 
donor bone graft site of the right ilium.  Upon examination, 
the donor site scar was not tender but the underlying tissues 
were tender.  The right hip had normal range of motion.

According to a VA examination dated in July 1972, the 
veteran's left knee was stable and there was no limitation of 
motion of the knee or the ankle.  The veteran's gait was 
normal.  In addition, the examination report notes that the 
scar associated with the donor bone graft site was healed, 
non-sensitive and without adhesion.  

An August 1981 VA progress note states that the veteran had 
pain in his left leg at the site of his old fracture.  The 
veteran was also seen for complaints of pain in his left leg 
and in his right pelvis at the site of the donor scar site, 
according to a June 1984 VA progress note.  In addition, a 
May 1991 VA progress note reports that X-rays showed a healed 
fracture of the left tibia-fibula and no indication of 
arthritis.  The May 1991 progress note also indicates that 
the donor site scar on the right iliac crest was non-tender 
and non-adherent to underlying soft tissues and there was no 
related functional impairment.

According to a VA radiology report from February 1994, the 
irregularity of the right lateral iliac wing was compatible 
with a prior bone donor site.  The hip and sacroiliac joints 
appeared unremarkable.  

According to a VA radiology report from January 1996, the 
veteran's tibia fracture was healed.

On a VA examinations in August 1997, the veteran was noted to 
have decreased sensation in the superficial peroneal nerve 
area of the left lateral left leg and the dorsum of the foot.  
The scar at the right iliac crest was noted to be minimally 
tender.  Motion of the left knee ranged from 0 to 135 
degrees, left ankle dorsiflexion was to 10 degrees and left 
ankle plantar flexion was to 45 degrees. 

A November 1997 VA physical therapy note states that the 
veteran's lower extremity range of motion was within full 
limits, but painful.  Straight leg raising showed that the 
veteran had 60 degrees of motion in both legs.  The strength 
of his lower extremity included hip flexion of 4/5, abduction 
of 3/5, knee flexion and extension (of both knees) of 4/5.  
The left knee had some medial instability.  There was no gait 
abnormality.  

An October 1999 VA medical record notes that the veteran's 
left knee was positive for edema and was crepitus.

According to the report of a VA examination (Salisbury VAMC) 
dated March 25, 2004, the veteran continued to have pain in 
his left leg, left knee, left ankle and his right iliac 
crest.  The veteran stated that he has swelling in his left 
leg from time to time as well as limited motion in both the 
left leg and ankle.  He did not describe any flare-ups, just 
constant pain.  The veteran used no assistive walking devices 
and had no arthritis or other bone disease associated with 
his left leg, knee or ankle.  Upon examination, the left knee 
had extension to zero degrees and flexion to 80 degrees.  
With repetitive motion, the knee was still capable of flexing 
to 90 degrees.  The veteran's left ankle displayed 
dorsiflexion to negative four degrees and plantar flexion to 
30 degrees.  The donor site scar at the right iliac crest was 
11.5 inches in length.  There was mild tenderness in the 
defect area where the bone graft was removed.  

Another VA examination (Winston-Salem VAMC) also dated March 
24, 2004, notes that the veteran's neurological problems are 
symmetric and typical of diabetes.  The examiner stated, 
"there is no paralysis of the left tibial nerve."  In 
addition, upon examination, the pain in the veteran's left 
ankle was present both before and after excursion.  Pain was 
constant upon repetitive movement.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Residuals of Left Tibia Fracture

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate, and a 30 percent evaluation is warranted if the 
knee or ankle disability is marked.  Nonunion of the tibia 
and fibula with loose motion, requiring a brace, warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2003).

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has arthritis with limitation of knee motion 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  VAOPGCPREC 23-97 
62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 
56704 (1998).

The veteran is currently in receipt of a 10 percent rating 
for his residuals of a left tibia fracture under 38 C.F.R. 
4.71a, Diagnostic Code 5271.  Under that code, moderate 
limitation of motion of the ankle is assigned a 10 percent 
rating and marked limitation of motion of the ankle is 
assigned a 20 percent rating.  The report of the March 2004 
VA examination shows that the veteran's left ankle displays 
constant pain on repetitive motion, with dorsiflexion to 
negative four degrees and plantar flexion to 38 degrees.  
There was no additional functional impairment on repeated 
use, during flare-ups, or due to incoordination or weakness.  
Such limitation of motion more closely approximates moderate 
impairment, as represented by the current 10 percent 
evaluation, than marked impairment.  None of the other 
medical evidence pertinent to the period of this claim shows 
a greater degree of limitation of motion.

The Board has also considered whether the veteran is entitled 
to a higher rating for this disability under any other code 
for ankle disability.  However, as the veteran has not 
undergone an astragalectomy and he does not have deformity of 
the os calcis or astragalus, the Board has found no schedular 
basis for assigning a higher rating for the ankle component 
of the disability.  

The Board has also considered whether the veteran is entitled 
to a higher rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8522, for impairment of the superficial peroneal nerve.  
Under that code, a noncompensable rating is warranted for 
mild, incomplete paralysis of the nerve.  A 10 percent 
evaluation is warranted when there is moderate, incomplete 
paralysis and a 20 percent rating is only warranted when the 
incomplete paralysis of the nerve is severe.  The veteran was 
noted on the August 1997 examination to have decreased 
sensation in the distribution of this nerve in the leg and 
foot, but more than mild impairment was not found on that 
occasion and the VA examination in March 2004 showed 
neurological impairment due to diabetes and none due to the 
service-connected disability.  Therefore, the Board concludes 
that any impairment of this nerve is not to a compensable 
degree.  Moreover, the impairment from this nerve is not 
separate and distinct from the left ankle impairment for 
which the veteran is already in receipt of a 10 percent 
rating.  A higher rating based on the neurological impairment 
would only be warranted if the impairment more nearly 
approximates severe than moderate.  That clearly is not the 
case. 

However, the Board notes that the medical evidence of record 
substantiates a claim for a separate compensable rating for 
the residual symptoms of the left tibia fracture affecting 
the veteran's left knee.  According to the medical evidence 
of record, the veteran has some limitation of motion of his 
knee.  Specifically, the March 2004 VA examination states 
that the veteran's left knee showed extension to 0 and 
flexion to 90 degrees, with pain on motion.  Such impairment 
more nearly approximates slight knee disability than 
moderate.  Therefore, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5262, the veteran is entitled to a separate 
10 percent rating for slight knee disability.

To warrant a higher rating based on limitation of extension 
pursuant to Diagnostic Code 5261, the evidence would have to 
show that the limitation of extension more nearly 
approximates limitation to 15 degrees than 10 degrees.  A 
review of the medical evidence of records shows that the 
veteran has displayed full extension.  The medical evidence 
shows no atrophy, no current effusion, no lack of 
coordination, and no evidence of weakness such as would 
indicate additional functional impairment.  In addition, none 
of the medical evidence identifies pain resulting in 
limitation of extension.  Therefore, it is clear that the 
disability does not warrant a higher rating under Diagnostic 
Code 5261.

The record also demonstrates that a higher rating is not 
warranted on the basis of limitation of flexion.  The current 
medical evidence shows that the veteran is able to flex his 
right knee to 90 degrees.  As noted above, there is no 
evidence of increased functional impairment due to 
incoordination or weakness.  Although he has some pain and 
the functional impairment on repeated or prolonged use could 
be greater than that demonstrated at the VA examination, it 
is clear that when all pertinent disability factors are 
considered, flexion is not limited to less than 45 degrees.  

Moreover, the evidence reflects that the veteran does not 
have symptoms due to removal of semilunar cartilage and does 
not experience locking of the knee.  

In addition, instability was noted on only one occasion and 
its existence has not been confirmed.  Therefore, the 
disability does not warrant a compensable evaluation under 
Diagnostic Code 5257.

The Board has considered whether there is any other basis for 
assigning a higher evaluation for this disability but has 
found none.  

Moreover, the Board has considered the benefit of the doubt 
doctrine but finds that the preponderance of the evidence 
supports the assignment of a separate 10 percent rating for 
knee impairment but is otherwise against the veteran's claim.

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required hospitalization 
for this disability and that the manifestations of the 
disability are not in excess of those contemplated by the 
assigned evaluation and the separate evaluation granted 
herein.  In the Board's opinion, there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated these 
evaluations.  Therefore, referral of this case for extra-
schedular consideration is not in order.

Donor Site Scar at Right Iliac Crest

The Board notes that the rating criteria for disabilities of 
the skin were revised, effective August 30, 2002.  The 
veteran is entitled to the application of the version of the 
regulation that is more favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied for the period prior to the effective date of the 
new criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 
65 Fed. Reg. 33,422 (2000).  

The criteria in effect prior to August 30, 2002, provided 
that a 10 percent rating is assigned for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Other scars 
that are not on the head, face, or neck, and that are not 
from burns, are rated based on the limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7801, 7802, 7805 (2002).

The revised pertinent regulations are as follows: 

7801
Scars, other than head, face, 
or neck, that are deep or that 
cause limited motion: 
Rating

Area or areas exceeding 144 
square inches (929 sq. cm.).
40

Area or areas exceeding 72 
square inches (465 sq. cm.).
30

Area or areas exceeding 12 
square inches (77 sq. cm.).
20

Area or areas exceeding 6 
square inches (39 sq. cm.).
10
Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance 
with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with 
underlying soft tissue damage.  

7802
Scars, other than head, face, 
or neck, that are superficial 
and that do not cause limited 
motion:
Rating

Area or areas of 144 square 
inches (929 sq. cm.) or 
greater
10

Note (1): Scars in widely separated areas, as 
on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, 
will be separately rated and combined in 
accordance with §4.25 of this part.

Note (2):  A superficial scar is one not 
associated with underlying soft tissue 
damage. 

7803
Scars, superficial, unstable

10 
 


Note (1): An unstable scar is 
one where, for any reason, 
there is frequent loss of 
covering of skin over the 
scar.


Note (2): A superficial scar 
is one not associated with 
underlying soft tissue damage. 


7804
Scars, superficial, painful on 
examination
10

Note (1): A superficial scar 
is one not associated with 
underlying soft tissue damage. 


Note (2): In this case, a 10-
percent evaluation will be 
assigned for a scar on the tip 
of a finger or toe even though 
amputation of the part would 
not warrant a compensable 
evaluation. (See Sec. 4.68 of 
this part on the amputation 
rule.)  


7805
Scars, other; 

Rate on limitation of function of affected 
part. 

38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (2003).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31. 

With regard to the donor site scar at the right iliac crest, 
the veteran is currently assigned the maximum schedular 
rating available under both the former and the revised 
versions of Diagnostic Code 7804.  The only other diagnostic 
code relating to scars that would provide for a rating higher 
than 10 percent is Diagnostic Code 7805, and the criteria for 
Diagnostic Code 7805 were not affected by the revisions in 
the regulations.  Therefore, the Board finds that 
notification of the substance of the new regulations would 
serve no useful purpose and would only delay adjudication of 
the veteran's appeal.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

As indicated above, the veteran's donor site scar is rated 
under Diagnostic Code 7804, which provides a maximum 10 
percent rating under both the former and revised versions.  
Under both the former and revised versions of Diagnostic Code 
7805, scars are evaluated on the basis of any related 
limitation of function of the body part which they affect.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  

The medical evidence of record indicates that the donor site 
scar at the right iliac crest is well-healed, not associated 
with underlying soft tissue damage, not subject to repeated 
ulceration and not associated with any functional loss.  
Therefore, under the current or former criteria for 
evaluating scars, the scar is considered 10 percent 
disabling, and no more.  See 38 C.F.R. § 4.118 (2002-2004).

The Board has also considered the doctrine of reasonable 
doubt with respect to this matter, but finds that the 
preponderance of the evidence is against the veteran's claim.


ORDER

The Board having determined that the residuals of a fracture 
of the left tibia warrant a rating of 10 percent for ankle 
impairment and a separate rating of 10 percent for knee 
impairment, the appeal is granted to this extent and subject 
to the criteria applicable to the payment of monetary 
benefits.  

Entitlement to an increased rating for residuals of bone 
graft from right iliac crest with a donor site scar is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



